Citation Nr: 0841447	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-26 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for a 
bilateral foot condition, currently service-connected as 
degenerative osteoarthritis of the great toes, 
metatarsophalangeal joints, bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Marine Corps from December 1976 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 Rating Decision by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for degenerative osteoarthritis of the great toes, 
metatarsophalangeal joints, bilateral hallux valgus and 
assigned a noncompensable evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required in this case because the current 
examination report does not provide adequate identification 
of the precise nature and severity of the veteran's service-
connected bilateral foot disability.  Specifically, the 
report lacks clear supporting information regarding the 
precise diagnosis of the disability.  It also appears to 
contain some conflicting information as to the symptomatology 
due to the service-connected disorder.  Without an adequate 
examination and report, the Board is unable to make a 
determination as to how to properly rate the veteran's 
service-connected disability.  

While in service, the veteran was diagnosed with the 
following three conditions: metatarsus primus varus, 
bilateral; associated bunion formation; degenerative 
osteoarthritis of both great toes, metatarsophalangeal 
joints.  

In August 2004, the veteran was provided with an examination 
in conjunction with the present claim.  According to the 
August 2004 examination report, the examiner noted that he 
looked at both the veteran's "hard copy" and electronic 
medical records.  Despite the statement that he examined the 
veteran's medical records, the examiner only described a 
history of bunions, and did not address the previous 
diagnoses of metatarsus primus varus and osteoarthritis.  
Further, the examination report contains inadequately-
supported findings.  For example, the veteran complained of 
foot pain, rating it as "a 4 on a scale of 1-10"; the 
report, however, indicates that "[t]he feet are not 
painful."  Similarly, the veteran "complain[ed] of 
fatigability and lack of endurance with prolonged standing 
and walking."  In contrast, the examiner stated, without any 
explanation, that the veteran "is not additionally limited 
by pain, fatigue, weakness or lack of endurance following 
repetitive movement."  

Also supporting the need for a new examination is the fact 
that the current examination is more than four years old, and 
the veteran has subsequently complained of increased pain.  
The preexisting diagnoses, as well as the veteran's 
subjective complaints, must be adequately addressed in a new 
examination.

The September 2004 rating decision determined the veteran to 
be service-connected for degenerative osteoarthritis of the 
great toes.  As discussed above, according to the August 2004 
examination report, the veteran was not currently diagnosed 
with osteoarthritis of the great toes; he was, however, so 
diagnosed while in service.  There must be a new examination 
to ascertain the accuracy of the in-service osteoarthritis 
diagnosis.  The examiner must then determine if the veteran 
currently has arthritis.  Based on the examination, the RO 
must appropriately evaluate the veteran, in consideration of 
Diagnostic Codes 5003, 5279, 5280, and all other potentially-
applicable codes.

Remand is also required to associate pertinent VA treatment 
records with the claims file.  An "ad hoc" health summary 
has been produced and is included in the file.  This summary 
indicates at least some treatment for osteoarthritis, but 
does not include the nature of the treatment, the length of 
time the veteran was treated, or the results of the 
treatment.  When applicable evidence is "within the 
Secretary's control and could reasonably be expected to be a 
part of the record 'before the Secretary and the Board,' such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  "If such 
material could be determinative of the claim and was not 
considered by the Board, a remand for readjudication would be 
in order."  Id.  Therefore, these records must be obtained 
for VA to properly assess the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's complete VA treatment 
records must be obtained and associated 
with the claims folder.

2.  The veteran should be scheduled for a 
VA foot examination.  The claims file must 
be reviewed in connection with the 
examination.  The examiner is asked to 
determine the appropriate diagnosis or 
diagnoses for the veteran's current 
bilateral foot condition, as well as the 
effect of the condition on the veteran.  
The examiner is also asked to opine as to 
whether the veteran was properly diagnosed 
with osteoarthritis during service, and if 
so, to explain the discrepancy between the 
in-service examination report and the 
August 2004 examination report.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal, to include a determination of the 
appropriate Diagnostic Codes to employ.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


